                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRIAN H. ROBB, et al.,                               Case No. 16-cv-00151-SI
                                   8                    Plaintiffs,
                                                                                              ORDER FOR CLASS COUNSEL TO
                                   9             v.                                           FILE POST-DISTRIBUTION
                                                                                              ACCOUNTING
                                  10     FITBIT INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Class counsel in this securities litigation filed a motion for distribution of the class settlement

                                  14   funds, which the Court has approved.

                                  15          As of November 1, 2018, the United States District Court for the Northern District of

                                  16   California has published Procedural Guidance for Class Action Settlement, which can be found at

                                  17   https://www.cand.uscourts.gov/ClassActionSettlementGuidance.           The guidance has instructions

                                  18   regarding post-distribution accounting, due within 21 days after the distribution of the settlement

                                  19   funds and payment of attorneys’ fees. Class counsel is hereby ORDERED to file a post-distribution

                                  20   accounting at the appropriate time in accordance with the Northern District of California’s

                                  21   Procedural Guidance for Class Action Settlements.

                                  22

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 16, 2019

                                  25                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  26                                                     United States District Judge
                                  27

                                  28
